DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tinted” in claim 21 is used by the claim to mean “colored/painted,” while the accepted meaning is “1. tinted glass is colored, not clear. 2. containing a small amount of a particular color. Macmillan Dictionary.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4,846,404).
With respect to claim 1, Smith discloses a cospray gun (Figs. 1-4) comprising; a resin nozzle (68 and 64); a supply line (12) for a liquid resin component (resin) connected to the resin nozzle; an accelerator nozzle (See Fig. 3 with additional annotations below); and a supply line (16) for a liquid accelerator component (catalyst) connected to the accelerator nozzle; wherein an angle between the resin nozzle and the accelerator nozzle is adjustable (30 is rotatably match with the housing 10. Fig. 1).
With respect to claim 2, Smith discloses wherein an angle between the resin nozzle and the accelerator nozzle is set between 90 and 165 degrees (See Figs. 2 and 3 with additional annotations below. The angle between the left resin nozzle 68 and accelerator nozzle is more than 90 and less than 180 degrees).
With respect to claim 22, Smith discloses wherein the resin nozzle is a stationary resin nozzle (when the stationary resin nozzle is fixed to and secured to the gun housing 10. Fig. 1), the accelerator nozzle is an adjustable (can be adjusted) accelerator nozzle, and the angle between the resin nozzle and the accelerator nozzle is adjusted by adjusting the adjustable accelerator nozzle relative to the stationary resin nozzle (by adjusting the orientation of the cylindrical housing member 32 having a bore defining element 34 when insert into the cylindrical recess 36. Fig. 2).
With respect to claim 23, Smith discloses wherein the cospray gun is an airless cospray gun (claim 1 of Smith).
With respect to claim 24, Smith discloses wherein only the supply line for the liquid resin component is (fluidly) connected to the resin nozzle (and forming a fluid passage), and only the supply line for the liquid accelerator component is (fluidly) connected to the accelerator nozzle (and forming a fluid passage).
With respect to claim 25, Smith discloses wherein the resin nozzle is configured to (capable of) spray the liquid resin component, the accelerator nozzle is configured to (capable of) spray the liquid accelerator component, and the angle between the resin nozzle and the accelerator nozzle is configured to (capable of) intermingle and mix the liquid resin component and the liquid accelerator component during application (at and beyond outlets).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith.
With respect to claim 3, Smith discloses wherein the angle between the resin nozzle and the accelerator nozzle is set between 130 and 160 degrees (See Figs. 2 and 3 with additional annotations below. Accelerator nozzle is about 150 degree clockwise from a vertical upward direction. Therefore, the angle between the left resin nozzle 68 and accelerator nozzle is more than 130 and less than 160 degrees.)
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle between the resin nozzle and the accelerator nozzle set between 130 and 160 degrees, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 21, Smith discloses the cospray gun further comprising the liquid accelerator component (paint).
Smith fails to disclose the liquid accelerator component is a tinted liquid accelerator component.
However, Smith discloses a minor differences between the paint spraying and resin spraying. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a tinted (color) liquid accelerator component to paint/color the sprayed surface. Furthermore, since most of the liquids has color (even clear water would reflects sunlight and produces color), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assume that the liquid accelerator component is a tinted (containing a small amount of a particular color) liquid accelerator component.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
With respect to claim 4, Smith discloses the cospray gun as in claim 1 and wherein the resin nozzle (resin nozzle tip please see Fig. 2 with additional annotations below) and the accelerator nozzle (accelerator nozzle tip is 32) have replaceable tips, and the (cylindrical end of the) accelerator nozzle tip is located at a distance about 1 inch away the resin nozzle tip (based on the fact that the bore 38 has a diameter in the range of 0.502 to 0.504 inches). 
It would have been an obvious matter of design choice to elongate the internal mixing cartridge 30 shown in Fig. 2 (thus extend the distance between the two tips), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith in view of Ives (US 3,790,030).
With respect to claims 5 and 6, Smith discloses the cospray gun wherein the cospray gun is configured for (capable of being) use with an airless spray mechanism (claim 1 of Smith) with a delivery system (spray guns and systems are shown in U.S. Pats. Nos. 3,709,468 and 3,790,030. Col. 1 line 59 to Col. 2, line 4). Since the airless spray mechanism with a delivery system is not a positively recited limitation, the ability to supply the liquid resin component to the cospray gun at a certain pressure range is not part of the claimed invention.
Alternatively, Smith fails to discloses wherein the pressure is between 500 - 1000 psi (claim 5) and between 700 - 900 psi (claim 6) for application.
However, Ives teaches the airless spray guns and systems (Fig. 1-13) that supplies the liquid resin component to the cospray gun at a pressure between 200 and 600 psi (Col. 2, line 62).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of supplying the liquid resin component to the cospray gun at a pressure of 500 - 1000 psi, as taught by Ives, to Smith’s delivery system, in order to properly discharge the resin along with other spraying components (Col. 2, line 58-66). As for the pressure between 700 - 900 psi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the pressure between 700 - 900 psi, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7, Smith discloses wherein the cospray gun is configured for (capable of) use with an airless spray mechanism that is configured to (capable of) supply the liquid resin component and the liquid accelerator component at a ratio through the cospray gun. Since the airless spray mechanism is not a positively recited limitation, the ability to supply the liquid resin component and the liquid accelerator component at a certain ratio range is not part of the claimed invention.
Alternatively, Smith fails to discloses wherein the ratio is between 8 - 12 parts liquid resin to 0.8 - 1.2 parts liquid accelerator.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio between 8 - 12 parts liquid resin to 0.8 - 1.2 parts liquid accelerator, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claims 8 and 9, Smith discloses wherein the cospray gun is configured for (capable of being) use with an airless spray mechanism with a delivery system that supplies the liquid accelerator component to the cospray gun and supplies the liquid accelerator component to the cospray gun at a pressure for application.
Alternatively, Smith fails to discloses wherein the airless spray mechanism supplies the liquid resin component to the cospray gun at a pressure between 500 - 1000 psi for application and supplies the liquid accelerator component to the cospray gun at a pressure between 40 - 100 psi (claim 8) and supplies the liquid accelerator component to the cospray gun at a pressure between 70 - 90 psi (claim 9).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure between 500 - 1000 psi (for the liquid resin component) and between 40 - 100 psi (for the liquid accelerator component) and a pressure between 70 - 90 psi (for the liquid accelerator component), since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

    PNG
    media_image1.png
    954
    910
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed on September 30, 2022 have been fully considered but they are not persuasive. 
With respect to claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant argues that the term “tinted” is an adjective and not a verb and pointed to the Abstract and paragraph [0192] for the meaning of “tinted.” However, the disclose fail to define what is the meaning of “tinted!” In the Abstract, it discloses “The tinted color indicator is typically blue…” and paragraph [0192] discloses “The liquid accelerator with blue indicator component also called the liquid tinted accelerator component.” it is unclear if the Applicant is trying to refer that the “indicator” is the “tinted?”  or the “blue” is the “tinted?” where blue is not quite an adjective suggested by the Applicant. Clarification is respectfully requested.
  With respect to the 35 USC § 102 rejections, Applicant argues, in pages 12 and 13, that Smith cannot anticipate the claimed invention because Smith discloses an internal mixing cartridge 30 in which a primary fluid/resin component and a catalysts component are mixed before reaching the mixed resin/catalyst nozzle 24. 
Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (the fluid/resin component and a catalysts component are not mixed before reaching the mixed resin/catalyst nozzle) can be found in the claimed invention. 
Applicant further argues, in page 14, that Smith fails to disclose the radial orifices 68, annular area 64, and tangential entry passage 50 of the internal mixing cartridge 30 as “nozzles.” It appears that the Applicant is imposing a narrower definition to the term “nozzle.” Nozzle is defined as “a narrow part at the end of a tube through which a liquid flows. Macmillan Dictionary. Clearly, all element noted by the Examiner is of a narrow part at the end of a tube through which a liquid flows.
With respect to Ives’ reference, the Applicant raises no new issue. Applicant's arguments directed to the 35 USC § 103 rejections have been addressed in the 35 USC § 102 section above.
Finally, the Applicant argues that Smith and Ives fail to disclose "an angle between the resin nozzle and the accelerator nozzle is adjustable," as recited in claim 1.
The Examiner respectfully disagrees. As clearly pointed out in the rejection above, Figure 1, an exploded view (before fully assembled state) of the portions of a spray gun, the angle between the resin nozzle and the accelerator nozzle is adjustable. Furthermore, internal mixing cartridge 30 is rotatably match with the housing 10 as shown in Fig. 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 17, 2022